             Case 21-40266-crm                    Doc 1        Filed 05/27/21         Entered 05/27/21 22:53:30                      Page 1 of 22


Fill in this information to identify your case:

United States Bankruptcy Court for the:

WESTERN DISTRICT OF KENTUCKY

Case number (if known)                                                        Chapter you are filing under:
                                                                                 Chapter 7
                                                                                 Chapter 11
                                                                                 Chapter 12

                                                                                 Chapter 13                                       Check if this is an
                                                                                                                                  amended filing




Official Form 101
Voluntary Petition for Individuals Filing for Bankruptcy                                                                                                 04/20
The bankruptcy forms use you and Debtor 1 to refer to a debtor filing alone. A married couple may file a bankruptcy case together—called a joint
case—and in joint cases, these forms use you to ask for information from both debtors. For example, if a form asks, “Do you own a car,” the answer
would be yes if either debtor owns a car. When information is needed about the spouses separately, the form uses Debtor 1 and Debtor 2 to distinguish
between them. In joint cases, one of the spouses must report information as Debtor 1 and the other as Debtor 2. The same person must be Debtor 1 in
all of the forms.

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If
more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer
every question.


Part 1:   Identify Yourself

                                   About Debtor 1:                                                 About Debtor 2 (Spouse Only in a Joint Case):

1.   Your full name

     Write the name that is on     Lisa
     your government-issued        First name                                                      First name
     picture identification (for
     example, your driver's        Lynn
     license or passport).         Middle name                                                     Middle name
     Bring your picture
     identification to your
                                   Nantz
     meeting with the trustee.     Last name and Suffix (Sr., Jr., II, III)                        Last name and Suffix (Sr., Jr., II, III)




2.   All other names you have
     used in the last 8 years FKA Lisa Lynn Cobb
                                   FKA Lisa Lynn Henderson
     Include your married or
     maiden names.



3.   Only the last 4 digits of
     your Social Security
     number or federal             xxx-xx-5259
     Individual Taxpayer
     Identification number
     (ITIN)




Official Form 101                               Voluntary Petition for Individuals Filing for Bankruptcy                                                page 1
             Case 21-40266-crm                Doc 1        Filed 05/27/21             Entered 05/27/21 22:53:30                 Page 2 of 22
Debtor 1   Lisa Lynn Nantz                                                                           Case number (if known)




                                 About Debtor 1:                                               About Debtor 2 (Spouse Only in a Joint Case):

4.   Any business names and
     Employer Identification
     Numbers (EIN) you have         I have not used any business name or EINs.                    I have not used any business name or EINs.
     used in the last 8 years

     Include trade names and     Business name(s)                                              Business name(s)
     doing business as names

                                 EIN                                                           EIN




5.   Where you live                                                                            If Debtor 2 lives at a different address:

                                 2030 Old Madisonville Rd
                                 Henderson, KY 42420
                                 Number, Street, City, State & ZIP Code                        Number, Street, City, State & ZIP Code

                                 Henderson
                                 County                                                        County

                                 If your mailing address is different from the one             If Debtor 2's mailing address is different from yours, fill it
                                 above, fill it in here. Note that the court will send any     in here. Note that the court will send any notices to this
                                 notices to you at this mailing address.                       mailing address.



                                 Number, P.O. Box, Street, City, State & ZIP Code              Number, P.O. Box, Street, City, State & ZIP Code




6.   Why you are choosing        Check one:                                                    Check one:
     this district to file for
     bankruptcy                        Over the last 180 days before filing this petition,            Over the last 180 days before filing this petition, I
                                       I have lived in this district longer than in any               have lived in this district longer than in any other
                                       other district.                                                district.

                                       I have another reason.                                         I have another reason.
                                       Explain. (See 28 U.S.C. § 1408.)                               Explain. (See 28 U.S.C. § 1408.)




Official Form 101                             Voluntary Petition for Individuals Filing for Bankruptcy                                                 page 2
             Case 21-40266-crm                 Doc 1         Filed 05/27/21            Entered 05/27/21 22:53:30                    Page 3 of 22
Debtor 1    Lisa Lynn Nantz                                                                               Case number (if known)



Part 2:    Tell the Court About Your Bankruptcy Case

7.   The chapter of the      Check one. (For a brief description of each, see Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy
     Bankruptcy Code you are (Form 2010)). Also, go to the top of page 1 and check the appropriate box.
     choosing to file under
                                Chapter 7
                                     Chapter 11
                                     Chapter 12

                                     Chapter 13



8.   How you will pay the fee            I will pay the entire fee when I file my petition. Please check with the clerk’s office in your local court for more details
                                         about how you may pay. Typically, if you are paying the fee yourself, you may pay with cash, cashier’s check, or money
                                         order. If your attorney is submitting your payment on your behalf, your attorney may pay with a credit card or check with
                                         a pre-printed address.
                                         I need to pay the fee in installments. If you choose this option, sign and attach the Application for Individuals to Pay
                                         The Filing Fee in Installments (Official Form 103A).
                                         I request that my fee be waived (You may request this option only if you are filing for Chapter 7. By law, a judge may,
                                         but is not required to, waive your fee, and may do so only if your income is less than 150% of the official poverty line that
                                         applies to your family size and you are unable to pay the fee in installments). If you choose this option, you must fill out
                                         the Application to Have the Chapter 7 Filing Fee Waived (Official Form 103B) and file it with your petition.



9.   Have you filed for             No.
     bankruptcy within the
     last 8 years?                  Yes.
                                                          SDIN; Evansville; Ch
                                                          13; Dismissed
                                              District    12/17/20                      When     10/31/19               Case number      19-40956
                                                          WDKY; Owensboro;
                                                          Ch 13; Dismissed
                                              District    6/22/18                       When     12/16/16               Case number      16-41080
                                              District    See Attachment                When                            Case number



10. Are any bankruptcy              No
    cases pending or being
    filed by a spouse who is        Yes.
    not filing this case with
    you, or by a business
    partner, or by an
    affiliate?
                                              Debtor                                                                   Relationship to you
                                              District                                  When                           Case number, if known
                                              Debtor                                                                   Relationship to you
                                              District                                  When                           Case number, if known



11. Do you rent your                No.        Go to line 12.
    residence?
                                    Yes.       Has your landlord obtained an eviction judgment against you?
                                                         No. Go to line 12.
                                                         Yes. Fill out Initial Statement About an Eviction Judgment Against You (Form 101A) and file it as part of
                                                         this bankruptcy petition.




Official Form 101                             Voluntary Petition for Individuals Filing for Bankruptcy                                                    page 3
             Case 21-40266-crm                 Doc 1        Filed 05/27/21            Entered 05/27/21 22:53:30                     Page 4 of 22
Debtor 1    Lisa Lynn Nantz                                                                                Case number (if known)



Part 3:    Report About Any Businesses You Own as a Sole Proprietor

12. Are you a sole proprietor
    of any full- or part-time         No.      Go to Part 4.
    business?
                                      Yes.     Name and location of business
     A sole proprietorship is a
     business you operate as                   Name of business, if any
     an individual, and is not a
     separate legal entity such
     as a corporation,
     partnership, or LLC.
     If you have more than one                 Number, Street, City, State & ZIP Code
     sole proprietorship, use a
     separate sheet and attach
     it to this petition.                      Check the appropriate box to describe your business:
                                                       Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                                       Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                                       Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                                       Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                                       None of the above

13. Are you filing under           If you are filing under Chapter 11, the court must know whether you are a small business debtor or a debtor choosing to
    Chapter 11 of the              proceed under Subchapter V so that it can set appropriate deadlines. If you indicate that you are a small business debtor or
    Bankruptcy Code, and           you are choosing to proceed under Subchapter V, you must attach your most recent balance sheet, statement of operations,
    are you a small business       cash-flow statement, and federal income tax return or if any of these documents do not exist, follow the procedure in 11 U.S.C.
    debtor or a debtor as          § 1116(1)(B).
    defined by 11 U.S.C. §
    1182(1)?
                                      No.      I am not filing under Chapter 11.
     For a definition of small
     business debtor, see 11
                                      No.      I am filing under Chapter 11, but I am NOT a small business debtor according to the definition in the Bankruptcy
     U.S.C. § 101(51D).
                                               Code.

                                      Yes.     I am filing under Chapter 11, I am a small business debtor according to the definition in the Bankruptcy Code, and
                                               I do not choose to proceed under Subchapter V of Chapter 11.

                                      Yes.     I am filing under Chapter 11, I am a debtor according to the definition in § 1182(1) of the Bankruptcy Code, and I
                                               choose to proceed under Subchapter V of Chapter 11.


Part 4:    Report if You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention

14. Do you own or have any            No.
    property that poses or is
    alleged to pose a threat          Yes.
    of imminent and                          What is the hazard?
    identifiable hazard to
    public health or safety?
    Or do you own any
    property that needs                      If immediate attention is
    immediate attention?                     needed, why is it needed?

     For example, do you own
     perishable goods, or
     livestock that must be fed,             Where is the property?
     or a building that needs
     urgent repairs?
                                                                            Number, Street, City, State & Zip Code




Official Form 101                             Voluntary Petition for Individuals Filing for Bankruptcy                                                  page 4
             Case 21-40266-crm                   Doc 1        Filed 05/27/21              Entered 05/27/21 22:53:30               Page 5 of 22
Debtor 1    Lisa Lynn Nantz                                                                            Case number (if known)

Part 5:    Explain Your Efforts to Receive a Briefing About Credit Counseling

                                     About Debtor 1:                                               About Debtor 2 (Spouse Only in a Joint Case):
15. Tell the court whether           You must check one:                                           You must check one:
    you have received a                  I received a briefing from an approved credit                 I received a briefing from an approved credit
    briefing about credit                counseling agency within the 180 days before I                counseling agency within the 180 days before I filed
    counseling.                          filed this bankruptcy petition, and I received a              this bankruptcy petition, and I received a certificate of
                                         certificate of completion.                                    completion.
     The law requires that you
     receive a briefing about            Attach a copy of the certificate and the payment              Attach a copy of the certificate and the payment plan, if
     credit counseling before            plan, if any, that you developed with the agency.             any, that you developed with the agency.
     you file for bankruptcy.
     You must truthfully check           I received a briefing from an approved credit                 I received a briefing from an approved credit
     one of the following                counseling agency within the 180 days before I                counseling agency within the 180 days before I filed
     choices. If you cannot do           filed this bankruptcy petition, but I do not have             this bankruptcy petition, but I do not have a certificate
     so, you are not eligible to         a certificate of completion.                                  of completion.
     file.
                                         Within 14 days after you file this bankruptcy                 Within 14 days after you file this bankruptcy petition, you
     If you file anyway, the court       petition, you MUST file a copy of the certificate and         MUST file a copy of the certificate and payment plan, if
     can dismiss your case, you          payment plan, if any.                                         any.
     will lose whatever filing fee
     you paid, and your                  I certify that I asked for credit counseling                  I certify that I asked for credit counseling services
     creditors can begin                 services from an approved agency, but was                     from an approved agency, but was unable to obtain
     collection activities again.        unable to obtain those services during the 7                  those services during the 7 days after I made my
                                         days after I made my request, and exigent                     request, and exigent circumstances merit a 30-day
                                         circumstances merit a 30-day temporary waiver                 temporary waiver of the requirement.
                                         of the requirement.
                                                                                                       To ask for a 30-day temporary waiver of the requirement,
                                         To ask for a 30-day temporary waiver of the                   attach a separate sheet explaining what efforts you made
                                         requirement, attach a separate sheet explaining               to obtain the briefing, why you were unable to obtain it
                                         what efforts you made to obtain the briefing, why             before you filed for bankruptcy, and what exigent
                                         you were unable to obtain it before you filed for             circumstances required you to file this case.
                                         bankruptcy, and what exigent circumstances
                                         required you to file this case.                               Your case may be dismissed if the court is dissatisfied
                                                                                                       with your reasons for not receiving a briefing before you
                                         Your case may be dismissed if the court is                    filed for bankruptcy.
                                         dissatisfied with your reasons for not receiving a
                                         briefing before you filed for bankruptcy.                     If the court is satisfied with your reasons, you must still
                                         If the court is satisfied with your reasons, you must         receive a briefing within 30 days after you file. You must
                                         still receive a briefing within 30 days after you file.       file a certificate from the approved agency, along with a
                                         You must file a certificate from the approved                 copy of the payment plan you developed, if any. If you do
                                         agency, along with a copy of the payment plan you             not do so, your case may be dismissed.
                                         developed, if any. If you do not do so, your case
                                                                                                       Any extension of the 30-day deadline is granted only for
                                         may be dismissed.
                                                                                                       cause and is limited to a maximum of 15 days.
                                         Any extension of the 30-day deadline is granted
                                         only for cause and is limited to a maximum of 15
                                         days.
                                         I am not required to receive a briefing about                 I am not required to receive a briefing about credit
                                         credit counseling because of:                                 counseling because of:

                                               Incapacity.                                                  Incapacity.
                                               I have a mental illness or a mental deficiency               I have a mental illness or a mental deficiency that
                                               that makes me incapable of realizing or                      makes me incapable of realizing or making rational
                                               making rational decisions about finances.                    decisions about finances.

                                               Disability.                                                  Disability.
                                               My physical disability causes me to be                       My physical disability causes me to be unable to
                                               unable to participate in a briefing in person,               participate in a briefing in person, by phone, or
                                               by phone, or through the internet, even after I              through the internet, even after I reasonably tried to
                                               reasonably tried to do so.                                   do so.

                                               Active duty.                                                 Active duty.
                                               I am currently on active military duty in a                  I am currently on active military duty in a military
                                               military combat zone.                                        combat zone.
                                         If you believe you are not required to receive a              If you believe you are not required to receive a briefing
                                         briefing about credit counseling, you must file a             about credit counseling, you must file a motion for waiver
                                         motion for waiver credit counseling with the court.           of credit counseling with the court.




Official Form 101                               Voluntary Petition for Individuals Filing for Bankruptcy                                                 page 5
             Case 21-40266-crm                 Doc 1        Filed 05/27/21            Entered 05/27/21 22:53:30                        Page 6 of 22
Debtor 1    Lisa Lynn Nantz                                                                               Case number (if known)

Part 6:    Answer These Questions for Reporting Purposes

16. What kind of debts do        16a.      Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8) as “incurred by an
    you have?                              individual primarily for a personal, family, or household purpose.”
                                               No. Go to line 16b.

                                               Yes. Go to line 17.
                                 16b.      Are your debts primarily business debts? Business debts are debts that you incurred to obtain
                                           money for a business or investment or through the operation of the business or investment.
                                               No. Go to line 16c.
                                               Yes. Go to line 17.
                                 16c.      State the type of debts you owe that are not consumer debts or business debts



17. Are you filing under            No.    I am not filing under Chapter 7. Go to line 18.
    Chapter 7?

     Do you estimate that           Yes.   I am filing under Chapter 7. Do you estimate that after any exempt property is excluded and administrative expenses
     after any exempt                      are paid that funds will be available to distribute to unsecured creditors?
     property is excluded and
     administrative expenses                   No
     are paid that funds will
     be available for                          Yes
     distribution to unsecured
     creditors?

18. How many Creditors do           1-49                                             1,000-5,000                                   25,001-50,000
    you estimate that you                                                            5001-10,000                                   50,001-100,000
    owe?                            50-99
                                    100-199                                          10,001-25,000                                 More than100,000
                                    200-999

19. How much do you                 $0 - $50,000                                     $1,000,001 - $10 million                      $500,000,001 - $1 billion
    estimate your assets to         $50,001 - $100,000                               $10,000,001 - $50 million                     $1,000,000,001 - $10 billion
    be worth?
                                    $100,001 - $500,000                              $50,000,001 - $100 million                    $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                   More than $50 billion


20. How much do you                 $0 - $50,000                                     $1,000,001 - $10 million                      $500,000,001 - $1 billion
    estimate your liabilities                                                        $10,000,001 - $50 million                     $1,000,000,001 - $10 billion
    to be?                          $50,001 - $100,000
                                    $100,001 - $500,000                              $50,000,001 - $100 million                    $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                   More than $50 billion


Part 7:    Sign Below

For you                          I have examined this petition, and I declare under penalty of perjury that the information provided is true and correct.

                                 If I have chosen to file under Chapter 7, I am aware that I may proceed, if eligible, under Chapter 7, 11,12, or 13 of title 11,
                                 United States Code. I understand the relief available under each chapter, and I choose to proceed under Chapter 7.

                                 If no attorney represents me and I did not pay or agree to pay someone who is not an attorney to help me fill out this
                                 document, I have obtained and read the notice required by 11 U.S.C. § 342(b).

                                 I request relief in accordance with the chapter of title 11, United States Code, specified in this petition.

                                 I understand making a false statement, concealing property, or obtaining money or property by fraud in connection with a
                                 bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519,
                                 and 3571.
                                 /s/ Lisa Lynn Nantz
                                 Lisa Lynn Nantz                                                   Signature of Debtor 2
                                 Signature of Debtor 1

                                 Executed on     May 27, 2021                                      Executed on
                                                 MM / DD / YYYY                                                    MM / DD / YYYY




Official Form 101                             Voluntary Petition for Individuals Filing for Bankruptcy                                                      page 6
            Case 21-40266-crm                   Doc 1           Filed 05/27/21       Entered 05/27/21 22:53:30                     Page 7 of 22
Debtor 1   Lisa Lynn Nantz                                                                                Case number (if known)




For your attorney, if you are   I, the attorney for the debtor(s) named in this petition, declare that I have informed the debtor(s) about eligibility to proceed
represented by one              under Chapter 7, 11, 12, or 13 of title 11, United States Code, and have explained the relief available under each chapter
                                for which the person is eligible. I also certify that I have delivered to the debtor(s) the notice required by 11 U.S.C. § 342(b)
If you are not represented by   and, in a case in which § 707(b)(4)(D) applies, certify that I have no knowledge after an inquiry that the information in the
an attorney, you do not need    schedules filed with the petition is incorrect.
to file this page.
                                /s/ Kevin Kinkade                                                  Date         May 27, 2021
                                Signature of Attorney for Debtor                                                MM / DD / YYYY

                                Kevin Kinkade 85181
                                Printed name

                                Kinkade & Associates, P.C.
                                Firm name

                                123 NW 4th Street
                                Suite 201
                                Evansville, IN 47708-1709
                                Number, Street, City, State & ZIP Code

                                Contact phone     812-434-4909                               Email address         kinkadeassociates@hotmail.com
                                85181 KY
                                Bar number & State




Official Form 101                               Voluntary Petition for Individuals Filing for Bankruptcy                                                 page 7
                      Case 21-40266-crm           Doc 1         Filed 05/27/21        Entered 05/27/21 22:53:30                 Page 8 of 22
Debtor 1         Lisa Lynn Nantz                                                                    Case number (if known)


Fill in this information to identify your case:

Debtor 1                  Lisa Lynn Nantz
                          First Name              Middle Name             Last Name

Debtor 2
(Spouse if, filing)       First Name              Middle Name             Last Name


United States Bankruptcy Court for the:     WESTERN DISTRICT OF KENTUCKY

Case number
(if known)                                                                                                                   Check if this is an
                                                                                                                             amended filing



                                                     FORM 101. VOLUNTARY PETITION
                                                   Prior Bankruptcy Cases Filed Attachment

District                                                               Case Number                       Date Filed
SDIN; Evansville; Ch 13; Dismissed 12/17/20                            19-40956                          10/31/19
WDKY; Owensboro; Ch 13; Dismissed 6/22/18                              16-41080                          12/16/16
WDKY; Owensboro; Ch 13; Dismissed 12/1/14                              12-40478                          3/30/12
WDKY; Owensboro; Ch 7; Disch 5/6/03                                    01-41488                          8/22/01
WDKY; Owensboro; Ch 13; Term 7/16/01                                   01-40727                          4/19/01
WDKY; Owensboro; Ch 7; Disch 3/10/93                                   92-41141                          11/20/92




Official Form 101                             Voluntary Petition for Individuals Filing for Bankruptcy                                             page 8
           Case 21-40266-crm                        Doc 1            Filed 05/27/21   Entered 05/27/21 22:53:30            Page 9 of 22


Notice Required by 11 U.S.C. § 342(b) for
Individuals Filing for Bankruptcy (Form 2010)


                                                                                          Chapter 7:         Liquidation
 This notice is for you if:
                                                                                                  $245      filing fee
        You are an individual filing for bankruptcy,
        and                                                                                        $78   administrative fee

        Your debts are primarily consumer debts.                                          +        $15   trustee surcharge
        Consumer debts are defined in 11 U.S.C.
        § 101(8) as “incurred by an individual                                                    $338      total fee
        primarily for a personal, family, or
        household purpose.”                                                               Chapter 7 is for individuals who have financial
                                                                                          difficulty preventing them from paying their debts
                                                                                          and who are willing to allow their non-exempt
 The types of bankruptcy that are available to                                            property to be used to pay their creditors. The
 individuals                                                                              primary purpose of filing under chapter 7 is to have
                                                                                          your debts discharged. The bankruptcy discharge
 Individuals who meet the qualifications may file under                                   relieves you after bankruptcy from having to pay
 one of four different chapters of Bankruptcy Code:                                       many of your pre-bankruptcy debts. Exceptions exist
                                                                                          for particular debts, and liens on property may still
        Chapter 7 - Liquidation                                                           be enforced after discharge. For example, a creditor
                                                                                          may have the right to foreclose a home mortgage or
        Chapter 11 - Reorganization                                                       repossess an automobile.

        Chapter 12 - Voluntary repayment plan                                             However, if the court finds that you have committed
                   for family farmers or                                                  certain kinds of improper conduct described in the
                   fishermen                                                              Bankruptcy Code, the court may deny your
                                                                                          discharge.
        Chapter 13 - Voluntary repayment plan
                   for individuals with regular                                           You should know that even if you file chapter 7 and
                   income                                                                 you receive a discharge, some debts are not
                                                                                          discharged under the law. Therefore, you may still
                                                                                          be responsible to pay:
 You should have an attorney review your
 decision to file for bankruptcy and the choice of                                            most taxes;
 chapter.
                                                                                              most student loans;

                                                                                              domestic support and property settlement
                                                                                              obligations;




Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                                                       page 1
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy
         Case 21-40266-crm                         Doc 1             Filed 05/27/21   Entered 05/27/21 22:53:30              Page 10 of 22



        most fines, penalties, forfeitures, and criminal                                  your income is more than the median income for your
        restitution obligations; and                                                      state of residence and family size, depending on the
                                                                                          results of the Means Test, the U.S. trustee, bankruptcy
        certain debts that are not listed in your bankruptcy                              administrator, or creditors can file a motion to dismiss
        papers.                                                                           your case under § 707(b) of the Bankruptcy Code. If a
                                                                                          motion is filed, the court will decide if your case should
 You may also be required to pay debts arising from:                                      be dismissed. To avoid dismissal, you may choose to
                                                                                          proceed under another chapter of the Bankruptcy
        fraud or theft;                                                                   Code.

        fraud or defalcation while acting in breach of                                    If you are an individual filing for chapter 7 bankruptcy,
        fiduciary capacity;                                                               the trustee may sell your property to pay your debts,
                                                                                          subject to your right to exempt the property or a portion
        intentional injuries that you inflicted; and                                      of the proceeds from the sale of the property. The
                                                                                          property, and the proceeds from property that your
        death or personal injury caused by operating a                                    bankruptcy trustee sells or liquidates that you are
        motor vehicle, vessel, or aircraft while intoxicated                              entitled to, is called exempt property. Exemptions may
        from alcohol or drugs.                                                            enable you to keep your home, a car, clothing, and
                                                                                          household items or to receive some of the proceeds if
 If your debts are primarily consumer debts, the court                                    the property is sold.
 can dismiss your chapter 7 case if it finds that you have
 enough income to repay creditors a certain amount.                                       Exemptions are not automatic. To exempt property,
 You must file Chapter 7 Statement of Your Current                                        you must list it on Schedule C: The Property You Claim
 Monthly Income (Official Form 122A–1) if you are an                                      as Exempt (Official Form 106C). If you do not list the
 individual filing for bankruptcy under chapter 7. This                                   property, the trustee may sell it and pay all of the
 form will determine your current monthly income and                                      proceeds to your creditors.
 compare whether your income is more than the median
 income that applies in your state.

 If your income is not above the median for your state,
 you will not have to complete the other chapter 7 form,                                  Chapter 11: Reorganization
 the Chapter 7 Means Test Calculation (Official Form
 122A–2).
                                                                                                      $1,167    filing fee
 If your income is above the median for your state, you
 must file a second form —the Chapter 7 Means Test                                           +           $571    administrative fee
 Calculation (Official Form 122A–2). The calculations on
                                                                                                      $1,738    total fee
 the form— sometimes called the Means Test—deduct
 from your income living expenses and payments on
                                                                                          Chapter 11 is often used for reorganizing a business,
 certain debts to determine any amount available to pay
                                                                                          but is also available to individuals. The provisions of
 unsecured creditors. If
                                                                                          chapter 11 are too complicated to summarize briefly.




Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                                                            page 2
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
         Case 21-40266-crm                         Doc 1             Filed 05/27/21   Entered 05/27/21 22:53:30              Page 11 of 22

        Read These Important Warnings

             Because bankruptcy can have serious long-term financial and legal consequences, including loss of
             your property, you should hire an attorney and carefully consider all of your options before you file.
             Only an attorney can give you legal advice about what can happen as a result of filing for bankruptcy
             and what your options are. If you do file for bankruptcy, an attorney can help you fill out the forms
             properly and protect you, your family, your home, and your possessions.

             Although the law allows you to represent yourself in bankruptcy court, you should understand that
             many people find it difficult to represent themselves successfully. The rules are technical, and a mistake
             or inaction may harm you. If you file without an attorney, you are still responsible for knowing and
             following all of the legal requirements.

             You should not file for bankruptcy if you are not eligible to file or if you do not intend to file the
             necessary documents.

             Bankruptcy fraud is a serious crime; you could be fined and imprisoned if you commit fraud in your
             bankruptcy case. Making a false statement, concealing property, or obtaining money or property by
             fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to
             20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



                                                                                          Under chapter 13, you must file with the court a plan
 Chapter 12: Repayment plan for family                                                    to repay your creditors all or part of the money that
             farmers or fishermen                                                         you owe them, usually using your future earnings. If
                                                                                          the court approves your plan, the court will allow you
                                                                                          to repay your debts, as adjusted by the plan, within 3
                   $200       filing fee                                                  years or 5 years, depending on your income and other
 +                  $78       administrative fee                                          factors.
                   $278       total fee
                                                                                          After you make all the payments under your plan,
 Similar to chapter 13, chapter 12 permits family farmers                                 many of your debts are discharged. The debts that are
 and fishermen to repay their debts over a period of time                                 not discharged and that you may still be responsible to
 using future earnings and to discharge some debts that                                   pay include:
 are not paid.
                                                                                                 domestic support obligations,

                                                                                                 most student loans,
 Chapter 13: Repayment plan for
             individuals with regular                                                            certain taxes,
             income
                                                                                                 debts for fraud or theft,

                   $235       filing fee                                                         debts for fraud or defalcation while acting in a
 +                  $78       administrative fee                                                 fiduciary capacity,
                   $313       total fee
                                                                                                 most criminal fines and restitution obligations,
 Chapter 13 is for individuals who have regular income
 and would like to pay all or part of their debts in                                             certain debts that are not listed in your
 installments over a period of time and to discharge                                             bankruptcy papers,
 some debts that are not paid. You are eligible for
 chapter 13 only if your debts are not more than certain                                         certain debts for acts that caused death or
 dollar amounts set forth in 11 U.S.C. § 109.                                                    personal injury, and

                                                                                                 certain long-term secured debts.




Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                                                           page 3
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
         Case 21-40266-crm                         Doc 1             Filed 05/27/21   Entered 05/27/21 22:53:30            Page 12 of 22

                                                                                          A married couple may file a bankruptcy case
               Warning: File Your Forms on Time                                           together—called a joint case. If you file a joint case and
                                                                                          each spouse lists the same mailing address on the
 Section 521(a)(1) of the Bankruptcy Code requires that                                   bankruptcy petition, the bankruptcy court generally will
 you promptly file detailed information about your                                        mail you and your spouse one copy of each notice,
 creditors, assets, liabilities, income, expenses and                                     unless you file a statement with the court asking that
 general financial condition. The court may dismiss your                                  each spouse receive separate copies.
 bankruptcy case if you do not file this information within
 the deadlines set by the Bankruptcy Code, the                                            Understand which services you could receive from
 Bankruptcy Rules, and the local rules of the court.                                      credit counseling agencies

 For more information about the documents and                                             The law generally requires that you receive a credit
 their deadlines, go to:                                                                  counseling briefing from an approved credit counseling
 http://www.uscourts.gov/forms/bankruptcy-forms                                           agency. 11 U.S.C. § 109(h). If you are filing a joint
                                                                                          case, both spouses must receive the briefing. With
                                                                                          limited exceptions, you must receive it within the 180
 Bankruptcy crimes have serious consequences                                              days before you file your bankruptcy petition. This
                                                                                          briefing is usually conducted by telephone or on the
        If you knowingly and fraudulently conceal assets                                  Internet.
        or make a false oath or statement under penalty
        of perjury—either orally or in writing—in                                         In addition, after filing a bankruptcy case, you generally
        connection with a bankruptcy case, you may be                                     must complete a financial management instructional
        fined, imprisoned, or both.                                                       course before you can receive a discharge. If you are
                                                                                          filing a joint case, both spouses must complete the
        All information you supply in connection with a                                   course.
        bankruptcy case is subject to examination by the
        Attorney General acting through the Office of the                                 You can obtain the list of agencies approved to provide
        U.S. Trustee, the Office of the U.S. Attorney, and                                both the briefing and the instructional course from:
        other offices and employees of the U.S.                                           http://www.uscourts.gov/services-forms/bankruptcy/cre
        Department of Justice.                                                            dit-counseling-and-debtor-education-courses.

 Make sure the court has your mailing address                                             In Alabama and North Carolina, go to:
                                                                                          http://www.uscourts.gov/services-forms/bankruptcy/cre
 The bankruptcy court sends notices to the mailing                                        dit-counseling-and-debtor-education-courses.
 address you list on Voluntary Petition for Individuals
 Filing for Bankruptcy (Official Form 101). To ensure                                     If you do not have access to a computer, the clerk of
 that you receive information about your case,                                            the bankruptcy court may be able to help you obtain
 Bankruptcy Rule 4002 requires that you notify the court                                  the list.
 of any changes in your address.




Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                                                           page 4
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
         Case 21-40266-crm                         Doc 1             Filed 05/27/21     Entered 05/27/21 22:53:30        Page 13 of 22




                                                               United States Bankruptcy Court
                                                                      Western District of Kentucky
 In re      Lisa Lynn Nantz                                                                             Case No.
                                                                                    Debtor(s)           Chapter     13




                                               VERIFICATION OF CREDITOR MATRIX


The above-named Debtor hereby verifies that the attached list of creditors is true and correct to the best of his/her knowledge.



 Date: May 27, 2021                                                      /s/ Lisa Lynn Nantz
                                                                         Lisa Lynn Nantz
                                                                         Signature of Debtor




Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                              Best Case Bankruptcy
    Case 21-40266-crm   Doc 1   Filed 05/27/21   Entered 05/27/21 22:53:30   Page 14 of 22



}
b
k
1
{
C
r
e
d
i
t
o
A
s
M
a
x




                          Advanced Preferred Imaging
                          1305 North Elm Street
                          Henderson, KY 42420

                          AFNI
                          1310 Martin Luther King Drive
                          Bloomington, IL 61702

                          Allstate Property and Casualty Ins. Co.
                          PO Box 4303
                          Carol Stream, IL 60197-4303

                          Americredit Financial Services, Inc
                          dba GM Financial
                          PO Box 183853
                          Arlington, TX 76096

                          Amy & Ronnie W. Lee
                          13 W Grant St
                          Henderson, KY 42420

                          Ashley Funding Services LLC
                          2215-B Renaissance Dr
                          Las Vegas, NV 89119

                          AT&T
                          Attn: Bankruptcy Dept.
                          2612 N Roan St
                          Johnson City, TN 37601-1708

                          Barclay's Bank Of Delaware
                          PO Box 8801
                          Wilmington, DE 19899

                          Basinski, LLC
                          PO Box 1165
                          Evansville, IN 47706

                          Capital One
                          Attn: Bankruptcy Dept.
                          PO Box 30285
                          Salt Lake City, UT 84130

                          Capital One Bank USA NA
                          15075 Capital One Drive 2nd Floor
                          Richmond, VA 23238

                          Capital One/Menards
                          PO Box 30253
                          Salt Lake City, UT 84130

                          Cash Pro
                          101 Plaza East Blvd Ste 100
                          Evansville, IN 47715
Case 21-40266-crm   Doc 1   Filed 05/27/21   Entered 05/27/21 22:53:30   Page 15 of 22




                      Cavalry Portfolio/Cavalry SPV I, LLC
                      500 Summit Lake Drive Suite 400
                      Valhalla, NY 10595

                      City Of Henderson, Kentucky
                      PO Box 716
                      Henderson, KY 42419-0716

                      Collection Associates ndba RMP
                      PO Box 20508
                      Indianapolis, IN 46220-0508

                      Collection Associates ndba RMP
                      PO Box 20636
                      Indianapolis, IN 46220-0508

                      Comenity Bank
                      Attn: Bankruptcy Dept
                      PO Box 182125
                      Columbus, OH 43218-2125

                      Comenity Bank/Goody's
                      PO Box 182789
                      Columbus, OH 43218

                      Commonwealth Of Kentucky
                      Department Of Revenue
                      Frankfort, KY 40619

                      Commonweath Of Kentucky
                      PO Box 491
                      501 High Street
                      Frankfort, KY 40602

                      Community Methodist Hospital
                      1305 North Elm St
                      Henderson, KY 42420

                      Complete Billing Services
                      517 US Hwy 31 North
                      Greenwood, IN 46142

                      Credence Resource Management
                      PO Box 2300
                      Southgate, MI 48195

                      Credit Bureau System Of Owensboro
                      PO Box 1479
                      Owensboro, KY 42302

                      Credit Bureau Systems
                      PO Box 8249
                      Paducah, KY 42002
Case 21-40266-crm   Doc 1   Filed 05/27/21   Entered 05/27/21 22:53:30   Page 16 of 22




                      Credit Clearing House Of America, Inc.
                      PO Box 1209
                      120 E Market Street
                      Lousville, KY 40201-1209

                      Credit Collection Service
                      725 Canton St Ste 1
                      Norwood, MA 02062

                      Credit Control, LLC
                      5757 Phantom Dr Ste 330
                      Hazelwood, MO 63042

                      David Ogle DDS
                      10655 State Road 662
                      Newburgh, IN 47630

                      Dawn S. Kelsey
                      City of Henderson
                      Henderson Municipal Center
                      222 First Street, PO Box 716
                      Henderson, KY 42420

                      Deaconess Health System, Inc. /
                      Healthcare Resource Solutions, LLC
                      PO Box 1230
                      Evansville, IN 47706-1230

                      Deaconess Hospital
                      PO Box 152
                      Evansville, IN 47701-0152

                      Deaconess Single Billing
                      Deaconess Single Billing (EPIC)
                      PO Box 1230
                      Evansville, IN 47706

                      Dept Of Education/Nelnet
                      3015 S Parker Rd Ste 400
                      Aurora, CO 80014-2904

                      Diamond Valley Federal Credit Union
                      840 Diamond Ave
                      Evansville, IN 47711

                      Diversified Consultants, Inc.
                      c/o Reg Agent John Crawford
                      1200 Riverplace Blvd Suite 800
                      Jacksonville, FL 32207

                      Dwight Nantz
                      2030 Old Madisonville Rd
                      Henderson, KY 42420
Case 21-40266-crm   Doc 1   Filed 05/27/21   Entered 05/27/21 22:53:30   Page 17 of 22




                      EPI Finance Group, LLC
                      517 US Highway 31 N
                      Greenwood, IN 46142-3932

                      ERC
                      8014 Bayberry Road
                      Jacksonville, FL 32256

                      Fed Loan Servicing
                      PO Box 69184
                      Harrisburg, PA 17106-9184

                      Field & Main Bank
                      140 N Main Street
                      Henderson, KY 42420

                      GE Money Bank
                      PO Box 960061
                      Orlando, FL 32896-0061

                      GEMB/JC Penney
                      PO Box 965005
                      Orlando, FL 32896

                      German American Bancorp
                      PO Box 810
                      Jasper, IN 47547

                      Groves Law Office
                      915 Main Street Suite 207
                      Evansville, IN 47708

                      Hayden Vision LLC
                      PO Box 722
                      Henderson, KY 42419-0722

                      Healthcare Resource Solutions, LLC
                      Bad Debt Specialist
                      600 Mary St
                      Evansville, IN 47747-0001

                      Heather R. Peters
                      815 W Market St Ste 500
                      Louisville, KY 40202

                      Henderson County Sheriff Ed Brady
                      20 North Main Street Suite 112
                      Henderson, KY 42420

                      HLS Health & Wellness
                      c/o Registered Agent Ricky Stradtner
                      1330 N Green River Rd
                      Evansville, IN 47715
Case 21-40266-crm   Doc 1   Filed 05/27/21   Entered 05/27/21 22:53:30   Page 18 of 22




                      HLS Health and Wellness Henderson
                      c/o Reg Agent Ricky Stradtner
                      1330 N Green River Road
                      Evansville, IN 47715

                      Hoosier Accounts Service
                      PO Box 4007
                      Evansville, IN 47724-0007

                      Hoosier Accounts Service
                      2545 MJM Industrial Dr
                      Evansville, IN 47715

                      HSBC Bank Nevada NA
                      1111 N Town Center Dr
                      Las Vegas, NV 89144

                      Indiana Department Of Revenue
                      Bankruptcy Section
                      100 Senate Drive Room N240
                      Indianapolis, IN 46204-2217

                      Internal Revenue Service
                      PO Box 7346
                      Philadelphia, PA 19101-7346

                      Internal Revenue Service
                      S. Wade, Bankruptcy Specialist
                      31 Hopkins Plaza Rm 1150
                      Baltimore, MD 21201

                      Irk Law Office, PC
                      1500 W Oak St Ste 200
                      Zionsville, IN 46077

                      Jefferson Capital Systems, LLC
                      PO Box 7999
                      Saint Cloud, MN 56302-9617

                      Joshua A. DeRenzo
                      c/o Greene & Cooper
                      PO Box 52815
                      Atlanta, GA 30355

                      Juniper Card Services
                      PO Box 8801
                      Wilmington, DE 19899

                      Kentucky Department Of Revenue
                      Legal Support Branch
                      PO Box 5222
                      Frankfort, KY 40602
Case 21-40266-crm   Doc 1   Filed 05/27/21   Entered 05/27/21 22:53:30   Page 19 of 22




                      King, Deep & Branaman
                      Attn: Eric Shappell
                      PO Box 43
                      Henderson, KY 42419-0043

                      Kubota Credit Corp USA
                      1000 Kubota Dr
                      Grapevine, TX 76051

                      Laboratory Corp of America Billing
                      PO Box 2240
                      Burlington, NC 27216

                      Laboratory Corp. Of America
                      1200 Professional Blvd
                      Evansville, IN 47714

                      Law Office of James D. Reiter
                      101 Crescent Ave
                      Louisville, KY 40206

                      Lloyd & McDaniel
                      PO Box 23200
                      Louisville, KY 40223

                      MARS - Henderson AMB Service
                      c/o Credit Bureau Systems
                      PO Box 8249
                      Paducah, KY 42002

                      Med 1 Solutions
                      517 US Hwy 31 N
                      Greenwood, IN 46142

                      Medical & Professional Collection Svc.
                      5055 Newburgh Plaza South
                      Newburgh, IN 47630

                      Methodist Hospital
                      1305 North Elm St
                      Henderson, KY 42420

                      Methodist Hospital Ambulance Service
                      PO Box 1083
                      Henderson, KY 42419-1083

                      Methodist Hospital Home Medical Equip.
                      c/o Cash Pro
                      101 Plaza East Blve Ste 100
                      Evansville, IN 47715

                      Methodist Physician Group
                      Henderson - Union County
                      PO Box 9200
                      Paducah, KY 42002-9200
Case 21-40266-crm   Doc 1   Filed 05/27/21   Entered 05/27/21 22:53:30   Page 20 of 22




                      Methodist Physician Service
                      PO Box 638705
                      Cincinnati, OH 45263

                      Midwest Ear Nose & Throat
                      1020 Professional Blvd
                      Evansville, IN 47717

                      MOMA Trust LLC
                      PO Box 788
                      Kirkland, WA 98083

                      Morgan & Pottinger, PSC
                      2401 Stanley Gault Parkway
                      Louisville, KY 40223

                      MSCB
                      1410 Industrial Park Rd
                      Paris, TN 38242

                      MTAG as Custodian for Caz Creek KY, LLC
                      PO Box 54900
                      New Orleans, LA 70154

                      MTAG Services LLC
                      Matthew David D'Andrea, Asset Manager
                      111 Coleman Blvd, Ste 400
                      Mount Pleasant, SC 29464

                      Nelnet
                      PO Box 82561
                      Lincoln, NE 68501

                      Norman D. Radtke, MD
                      3 Audubon Plaza Dr
                      Louisville, KY 40217

                      Northstar Location Services, LLC
                      4285 Genesee Street
                      Cheektowaga, NY 14225-1943

                      Office Of The Henderson County Attorney
                      Courthouse Ste 201
                      PO Box 1316
                      Henderson, KY 42419-1316

                      Office Of The United States Attorney
                      Southern District of Indiana
                      10 West Market Street, Ste 2100
                      Indianapolis, IN 46204

                      Oseetah Capital, LLC
                      155 North Plank Rd
                      Newburgh, NY 12550
Case 21-40266-crm   Doc 1   Filed 05/27/21   Entered 05/27/21 22:53:30   Page 21 of 22




                      Owensboro Health
                      PO Box 22839
                      Owensboro, KY 42304

                      Owensboro Health Regional Hospital
                      PO Box 20007
                      Owensboro, KY 42304-2600

                      Pekin Insurance Company
                      2505 Court St
                      Pekin, IL 61558

                      Pinnacle LLC
                      PO Box 10497
                      Greenville, SC 29603

                      Portfolio Recovery Associates, LLC
                      120 Corporate Blvd Ste 100
                      Norfolk, VA 23502

                      Receivables Performance Management LLC
                      20816 44th Ave West
                      Lynnwood, WA 98036

                      Reliant Family Dental
                      4827 David Lant Dr Ste G
                      Evansville, IN 47715

                      Renesa Abner, Henderson County Clerk
                      PO Box 374
                      Henderson, KY 42419-0374

                      Republic Bank
                      c/o EPI Finance Group
                      517 US Highway 31 North
                      Greenwood, IN 46142

                      Resurgent Capital Services
                      PO Box 10587
                      Greenville, SC 29603-0587

                      Rev 1 Solutions
                      517 US Hwy 31 N
                      Greenwood, IN 46142

                      RTLF - KY, LLC
                      PO Box 6845
                      Lincoln, NE 68506

                      RTLF-KY, LLC
                      4450 Cedarglen Ct
                      Moorpark, CA 93021
Case 21-40266-crm   Doc 1   Filed 05/27/21   Entered 05/27/21 22:53:30   Page 22 of 22




                      RTLF-KY, LLC
                      c/o Jamie D. Reiter, Esq.
                      6001 Christmas Drive
                      Nolensville, TN 37135

                      Sprint
                      6391 Sprint Pkwy
                      Overland Park, KS 66251

                      Therapy Services at the Women's Hospital
                      4199 Gateway Blvd
                      Newburgh, IN 47630

                      Trident Asset Management
                      10375 Old Alabama Connector Rd #303
                      Alpharetta, GA 30022

                      US Department of Education
                      PO Box 69184
                      Harrisburg, PA 17106-9184

                      US Dept. of Justice/US Attorney General
                      950 Pennsylvania Avenue, NW
                      Washington, DC 20530-0001

                      Vanderbilt Medical Group
                      1211 Medical Center Drive
                      Nashville, TN 37232

                      Vanderbilt University Medical Center
                      Dept 1171
                      PO Box 121171
                      Dallas, TX 75312-1171

                      Verizon Wireless Bk Department
                      500 Technology Dr #550
                      Saint Charles, MO 63304

                      Welborn Clinic
                      421 Chestnut St
                      Evansville, IN 47708

                      Westgate Vacation Villas, LLC
                      2801 Old Winter Garden Rd
                      Ocoee, FL 34761
